Motion Granted; Dismissed and Memorandum Opinion filed January 9, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00868-CV

       IN RE MICHAEL SMITH, A BURN VICTIM IN AIR LIQUIDE
                       EXPLOSION/FIRE


                     On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-36973

               MEMORANDUM                           OPINION
      Appellants, Air Liquide America Specialty Gases, LLC, and its current and
former employees William Morgan, Raymond Rodriguez, Wally Mercado, Donna
Ables, Shane DeCoux, and Susan Amodeo-Cathey, filed this appeal from the trial
court’s September 19, 2013, order granting Michael Smith’s petition to take pre-
suit depositions. See Tex. R. App. P. 202.1 (permitting pre-suit depositions “to
perpetuate or obtain the person’s own testimony or that of any other person for use
in an anticipated suit” and “to investigate a potential claim or suit”).
      On December 30, 2013, appellants filed a motion to dismiss the appeal,
stating that Michael Smith has now filed suit asserting claims arising out of the
incident on which his petition for pre-suit depositions had been based. See Tex. R.
App. P. 42.1. Because Smith has filed suit, there is no longer “an anticipated suit”
or a “potential claim.” See Tex. R. App. P. 202.1. Accordingly, the sole issue in the
appeal has become moot. See Camarena v. Texas Employment Comm’n, 754
S.W.2d 149, 151 (Tex. 1988).

      We grant appellants’ motion and order the appeal dismissed.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2